Per Curiam.
The record shows that the verdict in plaintiff’s favor is clearly against the weight of the credible evidence. But in addition, plaintiff wholly failed to offer any proof to show that the claimed property had any value whatever at the time it came into defendant’s possession. Plaintiff adduced no evidence to contradict defendant’s proof that at such time the alleged property had been reduced to rubbish. Accordingly there is no evidence that any property of the plaintiff, as distinguished from debris, was taken over by defendant or its agents within section 82d6-4.0 of the Administrative Code of the City of New York.
The judgment appealed from should be reversed with costs and the complaint dismissed with costs.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
. Judgment unanimously reversed, with costs, and the complaint dismissed, with costs.